Order of filiation of the Court of Special Sessions of the City of New York, Borough of Brooklyn, and order denying motion that blood tests be taken, unanimously affirmed, with costs. The case of Hayt v. Brewster, Gordon & Co., Inc. (199 App. Div. 68) was determined on the statute (formerly section 873 of the Code of Civil Procedure, now section 306 of the Civil Practice Act). In the absence of statutory authority, the Court of Special Sessions in a paternity proceeding may not compel blood tests to be taken. There is no such authority to be found in the Inferior Criminal Courts Act (Art. V), relating to paternity proceedings triable exclusively in the Court of Special Sessions of the City of New York. Present — Lazansky, P. J., Young, Kapper, Carswell and Davis, JJ.